                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         WINIFRED JIAU,
                                   4                                                       Case No. 13-cv-04231-YGR (PR)
                                                         Plaintiff,
                                   5                                                       ORDER GRANTING DEFENDANT’S
                                                   v.                                      MOTION FOR SUMMARY
                                   6                                                       JUDGMENT
                                         RANDY L. TEWS,
                                   7
                                                         Defendant.
                                   8

                                   9
                                         I.   INTRODUCTION
                                  10
                                              This action originally was filed by Winifred Jiau, a former federal prisoner, as a pro se
                                  11
                                       petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. Plaintiff, who at the time she
                                  12
Northern District of California




                                       filed the instant action was an inmate in the custody of the Federal Bureau of Prisons (“BOP”) at
 United States District Court




                                  13
                                       the Federal Corrections Institute in Dublin, California (“FCI-Dublin”), alleged that she was
                                  14
                                       unlawfully denied her request for transfer to a Residential Re-entry Center (“RRC”)1 on December
                                  15
                                       3, 2012. The Court notes that Plaintiff was eventually placed in an RRC around a year later, on
                                  16
                                       December 23, 2013. Dkt. 48 at 10.2 She has since been released from BOP custody, as of June
                                  17
                                       2014. Id. at 1.
                                  18
                                              In an Order dated August 15, 2017, the instant action was converted into a pro se action
                                  19
                                       under Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971). Dkt. 38. She has
                                  20
                                       been granted leave to proceed in forma pauperis. Dkt. 39.
                                  21
                                              The operative complaint in this action is the second amended complaint in which she
                                  22
                                       names Defendant Randy L. Tews, who is the warden at FCI-Dublin. Dkt. 48 at 2. Plaintiff seeks
                                  23
                                       monetary damages. Id. at 20.
                                  24
                                              Before the Court is Defendant’s motion for judgment on the pleadings pursuant to Federal
                                  25

                                  26
                                              1
                                  27              Some RRCs are colloquially known as halfway houses.
                                              2
                                  28             Page number citations refer to those assigned by the Court’s electronic case management
                                       filing system and not those assigned by the parties.
                                   1   Rule of Civil Procedure 12(c), or alternatively, for summary judgment pursuant to Rule 56. Dkt.

                                   2   60. As the Court considers matters outside the pleadings, Defendant’s pending dispositive motion

                                   3   will be treated as one for summary judgment.3 See Fed. R. Civ. P. 12(b). Plaintiff opposes the

                                   4   motion, and Defendant has filed a reply. Dkts. 62, 63. For the reasons discussed below, the Court

                                   5   GRANTS Defendant’s motion for summary judgment.

                                   6    II.   BACKGROUND
                                   7          A.    Authority of BOP To Place an Inmate in an RRC
                                   8          The BOP has the authority, under 18 U.S.C. § 3621(b), to designate the location of an

                                   9   inmate’s imprisonment. 18 U.S.C. § 3621(b). Because this action involves the alleged denial of

                                  10   Plaintiff’s request to be transferred to an RRC, the Court includes a brief background on the

                                  11   authority of the BOP to place an inmate in an RRC, as taken from the Court’s July 10, 2018 Order

                                  12   of Service. See Dkt. 50.
Northern District of California
 United States District Court




                                  13                  Prior to December 13, 2002, the BOP’s policy was to exercise its
                                                      discretion in allowing prisoners to serve part or all of their
                                  14                  imprisonment in an RRC. Rodriguez v. Smith, 541 F.3d 1180, 1182
                                                      (9th Cir. 2008). As of December 13, 2002, the Department of Justice
                                  15                  Office of Legal Counsel ended that practice by issuing a legal opinion
                                                      that section 3621(b) does not authorize inmate placement in an RRC
                                  16                  for an entire term, for the reason that such placement does not
                                                      constitute imprisonment. Id. In the light of the above-referenced
                                  17                  opinion, the BOP, on December 20, 2002, changed its policy, by
                                                      limiting an inmate’s eligibility for placement in an RRC to the shorter
                                  18                  of either six months or the final ten percent of the inmate’s sentence.
                                                      Id. Subsequently, that policy was invalidated by the First and Eighth
                                  19                  Circuits, which found the policy failed to recognize the BOP’s
                                                      discretion to transfer inmates at any time to an RRC. Id. In response,
                                  20                  the BOP decided to “exercise its discretion categorically to limit
                                                      inmates’ community confinement to the last ten percent of the prison
                                  21                  sentence being served, not to exceed six months.” Id. (quoting 69
                                                      Fed. Reg. 51213). In 2005, that BOP rule was codified at 28 C.F.R.
                                  22                  §§ 570.20 and 570.21. Id.
                                  23                  On April 9, 2008, the Second Chance Act was signed into law,
                                                      authorizing the BOP to consider placing inmates in an RRC for up to
                                  24                  the final twelve months of their sentence. 18 U.S.C. § 3624. On
                                                      September 4, 2008, the Ninth Circuit decided Rodriguez, see supra,
                                  25                  holding the rules published by the BOP at 28 C.F.R. §§ 570.20 and
                                                      570.21 conflicted with the Congressional intent of 18 U.S.C.
                                  26                  § 3621(b), which sets forth five factors the BOP must consider when
                                  27

                                  28
                                              3
                                               Because the Court is treating Defendant’s motion as one for summary judgment, the
                                       Court need not address the alternative grounds for judgment on the pleadings.
                                                                                        2
                                                        making placement and transfer decisions. See Rodriguez, 541 F.3d at
                                   1                    1186. As determined by the Ninth Circuit, inmates must be
                                                        considered for RRC placement based on the five factors of section
                                   2                    3621(b) and consequently, the BOP cannot reference 28 C.F.R.
                                                        §§ 570.20 and 570.21 in considering an inmate for RRC placement.
                                   3                    Id. at 1189.
                                   4   Id. at 2-3.

                                   5           B.      Factual Background4
                                   6                   1. Plaintiff’s Version
                                   7            The following Plaintiff’s version of the factual background is derived from the allegations

                                   8   in her second amended complaint. See Dkt. 48. Plaintiff claims that “[o]n or about October 4,

                                   9   2011, [she] was sentenced to a forty-eight-month term of incarceration for the offense of security

                                  10   fraud.” Id. at 3. On December 19, 2011, she arrived at FCI-Dublin to complete her sentence. Id.

                                  11   She claims that in August 2012, she was “classified by the [BOP] Central Monitoring Case . . . as

                                  12   ‘community custody.’” Id. Plaintiff claims that, according to the Second Chance Act, she would
Northern District of California
 United States District Court




                                  13   have become eligible for up to twelve-month pre-release placement in an RRC. Id. Plaintiff

                                  14   claims that she believed her eligibility to serve her sentence in an RRC started on or about June

                                  15   2013. Id. Thus, she requested to be transferred to an RRC on or about December 2012. Id. She

                                  16   claims that on December 3, 2012, her request “was denied within [Defendant’s] authority.” Id. at

                                  17   3, 5; Dkt. 1, Ex. 4 (Defendant’s May 30, 2013 Response to Request for Administrative Remedy).

                                  18                   2. Defendant’s Version
                                  19           The following is Defendant’s version of the factual background is taken from the

                                  20   Defendant’s dispositive motion. See Dkt. 60 at 11-15.

                                  21                    A. Plaintiff Served A 48-Month Sentence At A Minimum-
                                                           Security Prison
                                  22
                                                        In June 2011, Plaintiff was convicted of conspiracy to commit
                                  23

                                  24           4
                                                   This Order contains a few acronyms. Here, in one place, they are:
                                  25
                                               BOP              Bureau of Prisons
                                  26           FCI-Dublin       Federal Corrections Institute in Dublin, California
                                               IFRP             Inmate Financial Responsibility Program
                                  27           PS               Program Statement
                                               RDAP             Residential Drug Abuse Treatment Program
                                  28           RRC              Residential Re-entry Center

                                                                                          3
                                       securities fraud and wire fraud crimes. Dkt. 48 (Compl.) at 1. She
                                   1   served the majority of her 48-month prison sentence at the Satellite
                                       Prison Camp (SPC) at Dublin, which is a part of FCI-Dublin. Id. FCI-
                                   2   Dublin is a minimum security facility for female offenders with an
                                       adjacent minimum security satellite camp for female offenders.
                                   3   Declaration of Randy S. Tews (“Tews Decl.”) ¶ 4. At the time of
                                       Plaintiff’s incarceration, Defendant served as Warden over the
                                   4   approximately 1400 inmates at the SPC and FCI-Dublin. Id. ¶ 5.
                                   5   B. Plaintiff’s Unit Team Made An RRC Determination Based On
                                       Five Statutorily-Required Factors And Other Permissible
                                   6   Considerations
                                   7   In December 2012, having been classified as an inmate in
                                       “community custody,” Compl. at 3, ¶ 2, which is a lower security
                                   8   level, id., Plaintiff requested a review of her eligibility for a twelve-
                                       month pre-release placement in a residential re-entry center (“RRC”),
                                   9   or halfway house, to assist her with positive reintegration into the
                                       community. Id. ¶ 3; see also Tews Decl. ¶ 11 (describing the RRC
                                  10   program). Per 18 U.S.C. § 3624(c), “The Director of the Bureau of
                                       Prisons shall, to the extent practicable, ensure that a prisoner serving
                                  11   a term of imprisonment spends a portion of the final months of that
                                       term (not to exceed 12 months), under conditions that will afford the
                                  12   prisoner a reasonable opportunity to adjust to and prepare for the
Northern District of California
 United States District Court




                                       reentry for that prisoner into the community.” 18 U.S.C. § 3624(c)
                                  13   (emphasis added). In determining a particular inmate’s placement,
                                       the inmate’s Unit Team works closely with the inmate and is
                                  14   responsible for, among many other things, recommending the
                                       appropriate length of RRC placement for the inmate. Tews Decl. at
                                  15   ¶¶ 13-14, 20. In making this recommendation, the team must consider
                                       the five factors set forth in 18 U.S.C. § 3621(b). See, e.g., Compl. at
                                  16   Ex. 1, at p. 11 (noting that the Unit Team considered the five statutory
                                       factors in Plaintiff’s case). The factors are: (1) the resources of the
                                  17   facility contemplated; (2) the nature and circumstances of the offense;
                                       (3) the history and characteristics of the prisoner; (4) any statement
                                  18   by the court that imposed the sentence—(A) concerning the purposes
                                       for which the sentence to imprisonment was determined to be
                                  19   warranted; or (B) recommending a type of penal or correctional
                                       facility as appropriate; and (5) any pertinent policy statement issued
                                  20   by the Sentencing Commission pursuant to section 994(a)(2) of title
                                       28.
                                  21
                                       However, the Unit Team may consider other factors. See, e.g.,
                                  22   Rodriguez v. Smith 541 F.3d 1180, 1187 (9th Cir. 2009) (recognizing
                                       that the five factors are not exhaustive); see also Tews Decl. ¶¶ 24-
                                  23   26 and Attachments C-F (referencing BOP guidance regarding all of
                                       the factors that can be considered in making an RRC determination).
                                  24   Section 3624(c) specifically requires that the BOP make
                                       individualized assessments of the custody needs of each inmate under
                                  25   § 3621(b), providing: The Director of the Bureau of Prisons shall
                                       issue regulations pursuant to this subsection not later than 90 days
                                  26   after the date of the enactment of the Second Chance Act of 2007,
                                       which shall ensure that placement in a community correctional
                                  27   facility by the Bureau of prisons is—(A) conducted in a manner
                                       consistent with section 3621(b) of this title; (B) determined on an
                                  28   individual basis; and (C) of sufficient duration to provide the greatest
                                                                          4
                                       likelihood of successful reintegration into the community. 18 U.S.C.
                                   1   § 3624(c) (emphasis added).
                                   2   Utilizing and applying the statutory requirements and BOP guidance,
                                       Plaintiff’s Unit Team determined in July 2013 that a six-month RRC
                                   3   placement beginning on December 23, 2013 was appropriate. Compl.
                                       at Ex. 1 at 11. To reach the conclusion, the team applied the five
                                   4   required statutory factors. Id. (stating all five factors considered).
                                       The Unit Team also took into account Plaintiff’s low-risk of
                                   5   recidivism based on her lack of criminal history; her family support
                                       and financial resources; the loss of her professional license; her
                                   6   general job skills; her planned residence with a friend upon release;
                                       her failure to complete the Residential Drug Abuse Treatment
                                   7   Program (“RDAP”); and Plaintiff’s refusal to participate in the Inmate
                                       Financial Responsibility Program (“IFRP”). See id. Because the
                                   8   RRC assessment is, by statute, individualized, the Unit Team did not
                                       compare Plaintiff to other inmates; indeed, each inmate on the Unit
                                   9   Team’s caseload was considered based solely on the application of
                                       the five statutory factors to her as well as any additional factors
                                  10   specific to her. Tews Decl. at ¶ 30.
                                  11   The IFRP is a voluntary program intended to encourage inmates to
                                       meet their financial obligations. See 28 C.F.R. § 545.10; see also BOP
                                  12   Program Statement (“PS”) 5380.08, Inmate Financial Responsibility
Northern District of California
 United States District Court




                                       Program (August 15, 2005)(available at http://www.bop.gov); see
                                  13   also Compl. at 14, ¶ 25 (stating that IFRP is a voluntary program).
                                       Financial obligations include fines, restitution, and outstanding
                                  14   judgments. 28 C.F.R. § 545.11(a)(1)-(5); PS 5380.08, pp. 4-7. When
                                       an inmate arrives at an institution, a Unit Team assesses the inmate’s
                                  15   obligations and prepares a financial plan. See 28 C.F.R. § 545.10-
                                       11(b); PS 5380.08, at 7-9. Under the financial plan, the inmate then
                                  16   makes payments both from outside resources and funds acquired at
                                       the institution. See 28 C.F.R. § 545.11(b); PS 5380.08, at 7. The
                                  17   payments are determined with reference to, among other things,
                                       monthly pay from the inmate’s work assignments. 28 C.F.R.
                                  18   § 545.11(b). As the IFRP is a voluntary program, inmates are free to
                                       decline to participate in IFRP, but the failure either to participate or
                                  19   to comply with a financial plan may result in limitations on furloughs,
                                       pay, work detail, commissary spending, housing status, and
                                  20   placement in community-based programs. See id. § 545.11(d). At
                                       SPC-Dublin, refusal to participate in the program or failure to comply
                                  21   with provisions of their financial plan results in withdrawal of
                                       privileges per the SPC-Dublin Handbook. Tews Decl. ¶ 34 and
                                  22   Attachment H, at pp. 13-14.
                                  23   Defendant reviewed the RRC recommendation made by the Unit
                                       Team for Plaintiff, Tews Decl. ¶ 21 & Attachment A, and Plaintiff’s
                                  24   May 15, 2013 progress report, id. ¶ 22 & Attachment B. Concurring
                                       with the team, Defendant found the assessment reasonable, if not
                                  25   generous in his experience, because the team had considered the five
                                       factors set forth in 18 U.S.C. § 3624(b) in making its recommendation
                                  26   for a six-month RRC placement and had properly considered other
                                       factors. Id. ¶ 27.
                                  27

                                  28
                                                                          5
                                       B. Plaintiff Was Given A Common Work Assignment
                                   1
                                       Plaintiff was assigned the job of “orderly” in July 2013. See, e.g.,
                                   2   Compl. at 8 (citing Ex. 6). All federal inmates are required to work
                                       with the exception of those who for security, education, or medical
                                   3   reasons are unable to do so. See Inmate Work and Performance, 28
                                       C.F.R. pt 545, subpt. C; Program Statement 5251.06, Inmate Work
                                   4   and Performance Pay. Pursuant to 18 U.S.C. § 4125(a), federal
                                       inmates may be made available to perform public works financed
                                   5   wholly or in part by funds appropriated by Congress. It is common
                                       for inmates at SPC-Dublin to be assigned public works projects at the
                                   6   United States Army’s Parks Reserve Forces Training Area, which is
                                       adjacent to FCI-Dublin, as Plaintiff was. Tews Decl. at ¶¶ 43, 44.
                                   7   Compl. at ¶ 16. Work assignments can be affected by the failure to
                                       participate in the IFRP. Tews Decl. ¶ 34 and Attachment H (SCP-
                                   8   Dublin handbook) at pp. 13-14. Defendant played no role in inmate
                                       work assignments. Tews Decl. ¶ 45.
                                   9
                                       D. Plaintiff’s Medical Condition Did Not Warrant A Change In
                                  10   Work Assignment
                                  11   FCI-Dublin offers health services to inmates and Plaintiff utilized
                                       those services. See, e.g., Compl. at Ex. 2 (health records). The
                                  12   operation of the Health Services Department at FCI-Dublin was
Northern District of California
 United States District Court




                                       directly supervised by the Health Services Administrator. Medical
                                  13   care was supervised by the Clinical Director, who was also a health
                                       care provider. These staff members reported to the Associate Warden
                                  14   for Operations, who in turn reported to Defendant. Tews Decl. ¶ 47.
                                       Defendant had no direct involvement with Plaintiff’s medical care
                                  15   and was not aware of Plaintiff’s health condition until he received a
                                       request for administrative remedy from Plaintiff dated August 20,
                                  16   2013. Id. ¶¶ 41, 48. Indeed, Defendant had no access to Plaintiff’s,
                                       or any other inmates, medical records, which are contained in an
                                  17   electronic records systems to which he had no access. Id.
                                  18   On August 21, 2012, Plaintiff’s BOP medical records show that she
                                       experienced chest pain, and was referred by a Camp Officer to Health
                                  19   Services where it was recorded that her heart was beating quickly and
                                       she reported that she was experiencing “crushing” pain. Compl. at
                                  20   Ex. 2 at 2; Ex. 3 at Compl. at p. 19. Records indicate that on July 19,
                                       2013, the institution’s Utilization Review Committee met to discuss
                                  21   and ultimately approved a cardiology consultation that had been
                                       requested by Plaintiff. Id. at Ex. 3. On July 12, 2013, Plaintiff told
                                  22   her work supervisor that she could not perform her work duties
                                       because of her heart condition. Tews Decl. Attachment I at 1. She
                                  23   later received an incident report for and was later found guilty of a
                                       “Code 311” disciplinary violation for failing to perform work and
                                  24   making a false statement to her supervisor. Id. Her punishment was
                                       loss of phone privileges for 15 days. Id.at 3. In Defendant’s response
                                  25   to Plaintiff’s August 20, 2013 request for administrative remedy
                                       following the incident, Defendant stated that based on his review,
                                  26   Plaintiff’s discipline was warranted because there was no indication
                                       from the Health Services clinician that “[Plaintiff] could not or should
                                  27   not report to your work detail at the Army, Camps Park.” Tews Decl.,
                                       Attachment I at 1. According to Defendant’s response, when Plaintiff
                                  28   told her work supervisor of her heart condition, Plaintiff “caused
                                                                          6
                                                       enough alarm” that her supervisor “did not feel comfortable having
                                   1                   you on the detail at that time.” Id. However, since Health Services
                                                       had not given Plaintiff any medical restrictions, “. . . it was determined
                                   2                   you failed to perform your work when you took it upon yourself to
                                                       give alarming information in regard to the condition of your heart.”
                                   3                   Id.
                                   4   Id.

                                   5          C.     Procedural Background
                                   6           The record shows that Plaintiff had previously filed and fully litigated a habeas petition

                                   7   that, like the instant complaint, pertained to the alleged unlawful denial of her request to transfer to

                                   8   an RRC with twelve months remaining on her prison sentence. See Dkt. 38 at 1. She has also

                                   9   utilized the BOP’s Administrative Remedy Program, which is available to all inmates, to

                                  10   challenge her RRC determination. See 28 C.F.R. §§ 542.10-542.19; see, e.g., Dkt. 1-1 at 29; Dkt.

                                  11   1, Ex. 4 (Defendant’s May 30, 2013 Response to Request for Administrative Remedy).

                                  12           Specifically, as mentioned above, this action originally was filed by as a pro se petition for
Northern District of California
 United States District Court




                                  13   a writ of habeas corpus pursuant to 28 U.S.C. § 2241. Plaintiff sought an Order directing the BOP

                                  14   to transfer her immediately to an RRC and requiring the BOP to consider the relevant statutory

                                  15   factors to determine the appropriateness of such a transfer. See Dkt. 1 at 1-2, 6. The Court noted

                                  16   that since this action was initially filed, Plaintiff obtained the relief she requested: transfer to an

                                  17   RRC. See Dkt. 19 at 2 (citing Dkt. 9). The Court further noted that Plaintiff had since been

                                  18   released from BOP custody. Id.

                                  19           In an Order dated August 28, 2014, the Court granted Respondent’s motion to dismiss the

                                  20   petition as moot. Because Plaintiff’s release from BOP custody was a result more favorable than

                                  21   the relief sought in the petition, the Court found that there was no longer a live controversy before

                                  22   it. Dkt. 23 at 2 (citing Mitchell v. Dupnik, 75 F.3d 517, 528 (9th Cir. 1996)). Also in its August

                                  23   28, 2014 Order, the Court denied Plaintiff’s motion to convert her petition to a Bivens action upon

                                  24   determining that she filed the instant action prior to exhausting administrative remedies. Id.

                                  25   (citing Porter v. Nussle, 534 U.S. 516, 524 (2002)). Thereafter, this case was reopened when the

                                  26   Ninth Circuit reversed this Court’s ruling denying Plaintiff’s motion to convert her petition to a

                                  27   Bivens action. See Dkt. 27. Because the record was not developed fully, the Ninth Circuit stated

                                  28   that it could not determine “whether the district court properly denied the motion to convert based
                                                                                           7
                                   1   on [Plaintiff’s] failure to exhaust.” Id. at 2-3. The Ninth Circuit thus vacated “the portion of the

                                   2   judgment denying [Plaintiff’s] motion to convert and remand[ed] for further proceedings,

                                   3   including, if necessary, further development of the record as to whether the government sought an

                                   4   extension [to file a response to the grievance] and whether [Plaintiff] received notice of an

                                   5   extension.” Id. at 3. The Ninth Circuit issued its mandate. Dkt. 31. The Court then directed

                                   6   Respondent to provide the aforementioned further briefing and also to file a renewed motion to

                                   7   deny Plaintiff’s motion to convert her petition to a Bivens action “if Respondent believe[d] that it

                                   8   is clear from the record that Plaintiff filed the instant action prior to exhausting administrative

                                   9   remedies.” See Dkt. 35. Respondent filed a response indicating he no longer opposed Plaintiff’s

                                  10   request on the ground that she failed to exhaust her administrative remedies but opposed the

                                  11   request on other grounds. Dkt. 36. Plaintiff filed an opposition to Respondent’s response. Dkt.

                                  12   37. Plaintiff also moved for leave to proceed in forma pauperis (“IFP”), which the Court
Northern District of California
 United States District Court




                                  13   construed to be her notice of intent to prosecute this action as a Bivens action with the higher filing

                                  14   fee of $400.00. Dkt. 33.

                                  15          In an Order dated August 15, 2017, the Court granted Plaintiff’s request to convert her

                                  16   petition into a Bivens action and granted her an opportunity to amend her claims relating to the

                                  17   following: Due Process, Equal Protection, and Ex Post Facto Clauses.5 Dkt. 38. On the same

                                  18   date, the Court also granted her motion for leave to proceed IFP in a separate written Order. Dkt.

                                  19   39.

                                  20          On January 19, 2018, the Court issued its Order Granting Plaintiff’s Motion for Leave to

                                  21   File Second Amended Complaint, and it noted that Plaintiff shall refer to the Court’s August 15,

                                  22   2017 Order “which indicate[d] that ‘although she has been given the opportunity to amend, it is

                                  23   not for the purposes of adding new claims.’” Dkt. 46 at 2 (citing Dkt. 38 at 14). Plaintiff was

                                  24   specifically instructed that if she “wishe[d] to raise new claims, she may do so in a separate new

                                  25
                                              5
                                  26             Plaintiff had also raised an Eighth Amendment claim based on the denial of her RRC
                                       transfer request and a First Amendment claim that such a denial was the result of retaliation by
                                  27   Defendant due to her previous lawsuits. Dkt. 48 at 16-19. However, the Court dismissed both
                                       claims with prejudice in its August 15, 2017 Order. See Dkt. 38 at 8-9, 13-14. The Court also
                                  28   specified that it granted Plaintiff “an opportunity to amend [her] claims relating to the following:
                                       Due Process, Equal Protection, and Ex Post Facto Clauses.” Id. at 14.
                                                                                          8
                                   1   Bivens action.” Id. (emphasis in original).

                                   2              On February 2, 2018, Plaintiff filed her second amended complaint against Defendant,

                                   3   which is the operative complaint in this action. Dkt. 48.

                                   4          On July 10, 2018, this Court issued an Order of Service finding three of Plaintiff’s claims

                                   5   cognizable and determined that they could proceed against Defendant. Dkt. 50. Specifically, the

                                   6   Court found that when it liberally construed the claims in her second amended complaint, Plaintiff

                                   7   alleged a violation of Due Process, Equal Protection, and Ex Post Facto Clauses. Id. at 3-4.

                                   8   Again, central to all three claims is the denial of her request to be transferred to an RRC for the

                                   9   remaining twelve months of her term of incarceration. In particular, the Court first found

                                  10   cognizable Plaintiff’s allegations that Defendant violated the Due Process Clause by depriving her

                                  11   of a liberty interest created by 18 U.S.C. §§ 3621(b) and 3624(c), the statutory provisions

                                  12   governing the BOP’s housing determinations, by “fail[ing] to conduct [her] pre-release review by
Northern District of California
 United States District Court




                                  13   utilizing [the] five-factor analysis mandated by 18 U.S.C. § 3621(b) properly,” and that the BOP

                                  14   should have exercised its authority under 18 U.S.C. § 3624(c) to authorize a transfer to an RRC.

                                  15   Id. at 4-6. The Court further found cognizable Plaintiff’s allegation that Defendant violated the Ex

                                  16   Post Facto Clause by “continuing to deduct restitution payments” under the voluntary IFRP while

                                  17   allegedly compelling her to participate in the program by using it as a reason to deny her request to

                                  18   be transferred to the RRC. Id. at 6. Finally, the Court found cognizable Plaintiff’s third claim is

                                  19   an alleged violation of the Equal Protection Clause of the Fourteenth Amendment to the U.S.

                                  20   Constitution under a “class of one” theory for Defendant’s allegedly invidiously dissimilar

                                  21   treatment of Plaintiff as compared to other allegedly similarly situated women who also sought

                                  22   transfers to RRCs without a rational basis. See id. at 6-8; see also id. at 1, 4-8.

                                  23          On September 10, 2018, Defendant filed an answer to the second amended complaint.

                                  24   Dkt. 55.

                                  25          On December 12, 2018, Defendant filed the instant motion for judgment on the pleadings,

                                  26   or in the alternative, summary judgment. Dkt. 60. Again, as mentioned above, because the Court

                                  27   considers matters outside the pleadings, the motion will be treated as one for summary judgment.

                                  28   See Fed. R. Civ. P. 12(b). On January 17, 2019, Plaintiff filed her opposition. Dkt. 62. On
                                                                                          9
                                   1   January 31, 2019, Defendant filed a reply. Dkt. 63.

                                   2   III.   DISCUSSION
                                   3          A.    Legal Standard for Summary Judgment
                                   4          Federal Rule of Civil Procedure 56 provides that a party may move for summary judgment

                                   5   on some or all of the claims or defenses presented in an action. Fed. R. Civ. P. 56(a)(1). “The

                                   6   court shall grant summary judgment if the movant shows that there is no genuine dispute as to any

                                   7   material fact and the movant is entitled to judgment as a matter of law.” Id.; see Anderson v.

                                   8   Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). The moving party has the burden of

                                   9   establishing the absence of a genuine dispute of material fact. Celotex Corp. v. Catrett, 477 U.S.

                                  10   317, 323 (1986); Fed. R. Civ. P. 56(c)(1)(A) (requiring citation to “particular parts of materials in

                                  11   the record”). The court is only concerned with disputes over material facts and “[f]actual disputes

                                  12   that are irrelevant or unnecessary will not be counted.” Anderson, 477 U.S. at 248. It is not the
Northern District of California
 United States District Court




                                  13   task of the court to scour the record in search of a genuine issue of triable fact. Keenan v. Allan,

                                  14   91 F.3d 1275, 1279 (9th Cir. 1996). If the moving party meets this initial burden, the burden then

                                  15   shifts to the non-moving party to present specific facts showing that there is a genuine issue for

                                  16   trial. See Celotex, 477 U.S. at 324; Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475

                                  17   U.S. 574, 586-87 (1986). If the nonmoving party fails to make this showing, “the moving party is

                                  18   entitled to a judgment as a matter of law.” Celotex, 477 U.S. at 323.

                                  19          A district court may consider only admissible evidence in ruling on a motion for summary

                                  20   judgment. See Fed. R. Civ. P. 56(e); Orr v. Bank of Am., 285 F.3d 764, 773 (9th Cir. 2002).

                                  21          In support of the motion for summary judgment, Defendant has submitted his own

                                  22   declaration and attached exhibits relating to the decision involving Plaintiff’s RRC placement

                                  23   request and her subsequent request for administrative remedy. Dkts. 60-2, 60-3, 60-4, 60-5, 60-6,

                                  24   60-7, 60-8, 60-9, 60-10, 60-11. Because the aforementioned documents have been properly

                                  25   authenticated pursuant to Federal Rule of Evidence 803(6), the Court will consider these

                                  26   documents in connection with Defendant’s motion for summary judgment.

                                  27

                                  28
                                                                                         10
                                   1          Plaintiff has verified her second amended complaint6 and declaration in support of her

                                   2   opposition7 by signing them under penalty of perjury. Dkt. 48 at 20; Dkt. 62-1 at 9. However,

                                   3   Plaintiff has not verified her opposition because she failed to sign either under penalty of perjury.

                                   4   See Dkt. 62 at 10. The Court may treat the allegations in the verified second amended complaint

                                   5   and declaration as opposing affidavits to the extent such allegations are based on Plaintiff’s

                                   6   personal knowledge and set forth specific facts admissible in evidence. See Schroeder v.

                                   7   McDonald, 55 F.3d 454, 460 & nn.10-11 (9th Cir. 1995) (treating a plaintiff’s verified complaint

                                   8   as opposing affidavit where, even though verification not in conformity with 28 U.S.C. § 1746, he

                                   9   stated under penalty of perjury that contents were true and correct, and allegations were not based

                                  10   purely on his belief but on his personal knowledge).

                                  11          B.    Analysis of Merits
                                  12                1. Due Process Claim
Northern District of California
 United States District Court




                                  13          In her second amended complaint, Plaintiff asserts that Defendant violated the Due Process

                                  14   Clause by refusing her RRC transfer request. Dkt. 48 at 12-13

                                  15          The Due Process Clause protects against the deprivation of liberty without due process of

                                  16   law. Wilkinson v. Austin, 545 U.S. 209, 221 (2005). In order to invoke the protection of the Due

                                  17   Process Clause, a plaintiff must first establish the existence of a liberty interest for which the

                                  18   protection is sought. Id. Liberty interests may arise from the Due Process Clause itself, or from

                                  19   an expectation or interest created by prison regulations. Id. The Due Process Clause itself does

                                  20   not confer on inmates a liberty interest in avoiding “more adverse conditions of confinement.” Id.

                                  21   The existence of a liberty interest created by prison regulations is determined by focusing on the

                                  22

                                  23
                                              6
                                                Attached to Plaintiff’s second amended complaint are exhibits relating to the decision
                                       involving her RRC placement request that are mostly similar to those attached to Defendant’s
                                  24   declaration. See Dkt. 48-1 at 21-36; Dkts. 60-3, 60-4, 60-5, 60-6, 60-7, 60-8, 60-9, 60-10, 60-11.
                                       As these documents are evidence already considered in connection with the summary judgment
                                  25   motion, the Court will also consider the same documents submitted by Plaintiff. Plaintiff has also
                                       submitted various progress reports and health services clinical encounter administrative notes, to
                                  26   which Defendants do not object. Dkt. 48-1 at 2-19.
                                              7
                                  27            In her declaration, Plaintiff references her First and Eighth Amendment claims. See Pl.
                                       Decl. ¶¶ 10, 17. However, as mentioned above, in this Court’s August 15, 2017 Order, it
                                  28   dismissed both claims with prejudice. See Dkt. 38 at 8-9, 13-14. Therefore, the Court need not
                                       address any arguments as to her previously dismissed First and Eighth Amendment claims.
                                                                                          11
                                   1   nature of the deprivation. Sandin v. Conner, 515 U.S. 472, 481-84 (1995). Such liberty interests

                                   2   are “generally limited to freedom from restraint which . . . imposes atypical and significant

                                   3   hardship on the inmate in relation to the ordinary incidents of prison life.” Id. at 484; Myron v.

                                   4   Terhune, 476 F.3d 716, 718 (9th Cir. 2007). The Fifth Amendment itself provides no liberty

                                   5   interest in a prisoner’s desired location of incarceration. As mentioned above, the law is clear that

                                   6   a prisoner has no constitutional right to be placed in any particular correctional facility, even

                                   7   though the degree of confinement in one facility may be quite different from that in another. See

                                   8   Olim v. Wakinekona, 461 U.S. 238, 244-45 (1983); Meachum v. Fano, 427 U.S. 215, 224-25

                                   9   (1976); see also Moody v. Daggett, 429 U.S. 78, 88 n.9 (1976) (holding that discretionary

                                  10   determinations regarding conditions of confinement do not create due process rights).

                                  11          In its July 10, 2018 Order of Service, the Court determined that, in her second amended

                                  12   complaint, Plaintiff identified the sources of her liberty interest: 18 U.S.C. § 3621(b) and 18
Northern District of California
 United States District Court




                                  13   U.S.C. § 3624(c). Dkt. 50 at 5 (citing Dkt. 48 at 12-13). Specifically, Plaintiff alleged that

                                  14   Defendant denied her right to due process by “fail[ing] to conduct [her] pre-release review by

                                  15   utilizing [the] five-factor analysis mandated by 18 U.S.C. § 3621(b) properly,” dkt. 48 at 12, and

                                  16   that the BOP should have exercised its authority granted in 18 U.S.C. § 3624(c) to authorize her

                                  17   transfer to an RRC, id. at 3-4, 12-13. Plaintiff further alleged that Defendant relied on “false

                                  18   information” and classified her as having a “low chance of recidivism” in order to exclude her

                                  19   from being granted the 12-month RRC placement. Id. at 5. She alleged that, to the contrary, she

                                  20   has a high chance of recidivism given her lack of family support, financial resources, general job

                                  21   skills, and other factors. Id. Thus, she claimed that Defendant “supervised others conducting [the]

                                  22   RRC determination by [creating] false information and [a falsified] recidivism risk level to

                                  23   exclude her from getting [the] 12-month RRC placement.” Id. Plaintiff further claimed that other

                                  24   similarly situated inmates or inmates in better financial and health conditions were allowed

                                  25   placement in the RRC. Id. Plaintiff alleged that she suffered from a “worsening cardiac problem

                                  26   and serious depression” as her heart failed on August 21, 2012, at which time she was rushed to

                                  27   the emergency room. Id. She claimed that her “poor health condition limited her employment

                                  28   opportunities,” and she “requested more time and medical assistance to stabilize her condition for
                                                                                         12
                                   1   a 12-month RRC [placement].” Id. at 6. She added that she “submitted her extraordinary reentry

                                   2   needs to Defendant and his office in multiple written requests between December 2012 and April

                                   3   2013.” Id. Finally, Plaintiff alleges that Defendant also assigned her a “hard labor” position in a

                                   4   “janitorial [position] in [a] U.S. Army base” in August 2013 despite her medical condition, and

                                   5   after the army supervisor dismissed her due to her heart condition she was “punished” with two

                                   6   disciplinary charges. Id. at 11.

                                   7          The Court finds that Plaintiff's claim fails as a matter of law under the Sandin analysis

                                   8   because the statutory provisions Plaintiff cites as the basis for her liberty interest—18 U.S.C.

                                   9   §§ 3621(b) and 3624(c)—do not create a restraint on her freedom that imposes an atypical or

                                  10   significant hardship on prison life because the aforementioned provisions’ purpose is to afford

                                  11   prisoners an opportunity to reintegrate into life outside of prison. As explained above, the BOP

                                  12   has the authority, under 18 U.S.C. § 3621(b), to designate the location of an inmate’s
Northern District of California
 United States District Court




                                  13   imprisonment. Rodriguez, 541 F.3d at 1182. Inmates must be considered for RRC placement

                                  14   based on the five factors set forth in section 3621(b), and the BOP may not reference 28 C.F.R.

                                  15   §§ 570.20 and 570.21 in considering an inmate for RRC placement. Id. at 1189. Under 18 U.S.C.

                                  16   § 3624(c), the BOP has an affirmative duty to consider placing the inmate in a community RRC or

                                  17   similar pre-release alternative towards the end of the inmate’s prison term. Id. at 1184. However,

                                  18   the BOP has the discretion to transfer inmates to an RRC at any time. Id. at 1182, 1185-89

                                  19   (holding that BOP regulations categorically excluding RRC placement of inmates with more than

                                  20   ten percent of their sentences remaining violates Congressional intent that BOP must consider

                                  21   several factors to determine placement under section 3621(b)). Specifically, section 3624(c)

                                  22   provides discretionary language regarding custody conditions, and states that the Director of BOP

                                  23   “shall, to the extent practicable,” place a prisoner in “conditions that will help adjust and prepare

                                  24   for reentry into the community,” which “may include a community correctional facility” for a

                                  25   “portion” of a prisoner’s final months of a prison term. 18 U.S.C. § 3624(c). Again, the Court

                                  26   finds that this provision does not impose “atypical or significant hardship” on a prisoner because

                                  27   its purpose is to afford prisoners an opportunity to reintegrate into life outside of prison, which is

                                  28   not a hardship.
                                                                                         13
                                   1              As to Plaintiff’s claim that she did not receive “proper” five factor consideration of the

                                   2   statutory criteria set forth in section 3621(b), Defendant argues that such a contention “does not

                                   3   appear to be relevant in the context of her due process claim.” Dkt. 60 at 17 fn. 2. The Court

                                   4   agrees. Plaintiff was evaluated for classification and designation by the BOP in July 2013. Dkt.

                                   5   In finding appropriate and assigning Plaintiff to a six-month (as opposed to a twelve-month) RRC

                                   6   placement beginning December 23, 2013, BOP considered the five required statutory factors as

                                   7   well as the other information required by BOP’s classification, designation and re-designation

                                   8   procedures, which are consistent with the statutory authority contained in section 3621(b).

                                   9   Further, federal courts lack jurisdiction to review “any determination, decision, or order” made

                                  10   pursuant to 18 U.S.C. §§ 3621, 3624. Reeb v. Thomas, 636 F.3d 1224, 1227 (9th Cir. 2011) (“The

                                  11   plain language of [18 U.S.C. § 3625] specifies that the judicial review provisions of the

                                  12   [Administrative Procedure Act], 5 U.S.C. §§ 701-706, do not apply to ‘any determination,
Northern District of California
 United States District Court




                                  13   decision, or order’ made pursuant to 18 U.S.C. §§ 3621-3624.”). Thus, in essence, the statute does

                                  14   not confer on Plaintiff a right to what she believes to be “proper” consideration of those five

                                  15   factors.

                                  16              Additionally, Defendant argues that to the extent Plaintiff is claiming that the Unit Team’s

                                  17   application of sections 3621(b) and 3624(c) in her case, which limited Plaintiff’s RRC placement

                                  18   to six months (instead of twelve) constituted “atypical or significant hardship,” she

                                  19   “misapprehends the law.” Dkt. 60 at 25. Thus:

                                  20                     The Unit Team’s decision to keep Plaintiff in the same, minimum-
                                                         security prison environment with ample services during a portion of
                                  21                     her last year in confinement was not a departure from the ordinary
                                                         course of Plaintiff’s prison life and thus was neither atypical nor
                                  22                     significant hardship. That Plaintiff was assigned to serve as an
                                                         “orderly” does not alter this conclusion. Indeed, per 28 C.F.R. subpt.
                                  23                     545, subpt. C; Program Statement 5251.06, Inmate Work and
                                                         Performance Pay, all federal inmates are required to work excepting
                                  24                     certain reasons, and typical jobs include orderly. Tews Decl. at ¶ 38.
                                                         Thus, there was nothing atypical about the assignment. As to
                                  25                     plaintiff’s claim that this was “hard labor” due to her health condition,
                                                         Compl. at 12, 13, 17, 18, the record contains no evidence that the
                                  26                     prison’s Health Services’ clinicians believed that any of her health
                                                         conditions required any limitations on her work assignments, thus
                                  27                     there was no significant hardship.
                                  28   Id. Again, the Court agrees with Defendant. Plaintiff has not presented, nor has the Court found,
                                                                                            14
                                   1   any caselaw that stands for the proposition that limiting RRC placement would amount to an

                                   2   atypical hardship. As Defendant argues above, Plaintiff was essentially kept in “the same,

                                   3   minimum-security prison environment with ample services during a portion of her last year in

                                   4   confinement,” which does not amount to an atypical or significant hardship as a matter of law.

                                   5   The Court also agrees that there was nothing atypical about Plaintiff’s work assignment as an

                                   6   “orderly.” To the extent that Plaintiff’s claims that her assignment was “hard labor” due to her

                                   7   health condition, the Court finds that nothing in the record exists showing that Plaintiff required

                                   8   any limitations on her work assignments which could have amounted to significant hardship.

                                   9          Finally, in its July 10, 2018 Order, the Court has already determined that to the extent

                                  10   Plaintiff’s due process claim is a claim that she had a protected liberty interest in an RRC

                                  11   placement, such a claim would be barred for lack of subject matter jurisdiction. Dkt. 50 at 4

                                  12   (citing Olim v. Wakinekona, 461 U.S. 238, 244-45 (1983) (the law is clear that a prisoner has no
Northern District of California
 United States District Court




                                  13   constitutional right to be placed in any particular correctional facility, even though the degree of

                                  14   confinement in one facility may be quite different from that in another); Meachum v. Fano, 427

                                  15   U.S. 215, 224-25 (1976) (same); see also Moody v. Daggett, 429 U.S. 78, 88 n.9 (1976) (holding

                                  16   that discretionary determinations regarding conditions of confinement do not create due process

                                  17   rights). And as mentioned above, the Ninth Circuit has held that district courts do not have subject

                                  18   matter jurisdiction over individualized determinations regarding RRC placements. See Brown v.

                                  19   Ives, No. No. 11-56885, 2013 WL 5718528, at **1 (9th Cir. 2013) (citing Reeb, 636 F.3d at 1227-

                                  20   28) (affirming dismissal of petition challenging the BOP’s individualized determination

                                  21   concerning petitioner’s placement in an RRC for lack of jurisdiction).

                                  22          Accordingly, because Plaintiff cannot establish a federal due process claim, Defendant is

                                  23   entitled to judgment as a matter of law as to this claim.

                                  24                2. Ex Post Facto Claim
                                  25          In her second amended complaint, Plaintiff alleges Defendant violated her rights under the

                                  26   Ex Post Facto Clause by continuing to deduct restitution payments from her prison salary through

                                  27   the IFRP and forcing her to participate in such a program by using any refusal to do so as a reason

                                  28   to deny her request to be transferred to an RRC. Dkt. 48 at 7-8, 14-15.
                                                                                         15
                                   1          The United States Constitution provides that “No State shall . . . pass any . . . ex post facto

                                   2   Law.” U.S. Const. art. I, § 10. The Ex Post Facto Clauses are designed to prevent manifestly

                                   3   unjust and oppressive retroactive effects. Specifically, these clauses prohibit the government from

                                   4   enacting laws with certain retroactive effects: any law that (1) makes an act done before the

                                   5   passing of the law, which was innocent when done, criminal; (2) aggravates a crime or makes it

                                   6   greater than it was when it was committed; (3) changes the punishment and inflicts a greater

                                   7   punishment for the crime than the punishment authorized by law when the crime was committed;

                                   8   or (4) alters the legal rules of evidence and requires less or different testimony to convict the

                                   9   defendant than was required at the time the crime was committed. See Stogner v. California, 539

                                  10   U.S. 607, 611-12 (2003) (citing Calder v. Bull, 3 Dall. 386 (1798)). The first three prohibitions of

                                  11   the Ex Post Facto Clause apply only to “punishment,” whether punishment for an act not

                                  12   punishable at the time it was committed, or “additional punishment to that then prescribed.”
Northern District of California
 United States District Court




                                  13   Weaver v. Graham, 450 U.S. 24, 28 (1981) (quoting Cummings v. Missouri, 71 U.S. (4 Wall.) 277,

                                  14   325-26 (1866)).

                                  15          A law violates the ex post facto clause if it: (1) punishes as criminal an act that was not

                                  16   criminal when it was committed; (2) makes a crime's punishment greater than when the crime was

                                  17   committed; or (3) deprives a person of a defense available at the time the crime was committed.

                                  18   See Cal. Dep’t. of Corr. v. Morales, 514 U.S. 499, 504 (1995); Collins v. Youngblood, 497 U.S.

                                  19   37, 42 (1990).

                                  20          Defendant argues that Plaintiff has not and cannot show either element, stating as follows:

                                  21                    As an initial matter, the IFRP is a voluntary program intended to
                                                        encourage sentenced inmates to meet legitimate financial obligations,
                                  22                    which include finds, restitution, and other obligations such as child
                                                        support or outstanding judgments. 28 C.F.R. § 545.10, 545.11(a)(l-
                                  23                    5). Thus, the IFRP is not a law that punishes a criminal act. Collins,
                                                        497 U.S. at 41. Further, even if the IFRP were a penal statute, there
                                  24                    is no retroactive element to Plaintiff’s claim. In fact, Plaintiff is
                                                        alleging a practice of continual deductions as opposed to retroactive
                                  25                    deductions. Finally, the IFRP is actually meant to help, not penalize,
                                                        prisoners.
                                  26
                                       Dkt. 60 at 26-27. The Court agrees with Defendant in that Plaintiff cannot show an ex post facto
                                  27
                                       violation because the IFRP is not a penal statute. See Morales, 514 U.S. at 505 (ex post facto
                                  28
                                                                                         16
                                   1   clause pertains exclusively to penal statutes). In addition, the Court agrees that there is no

                                   2   retroactive element to Plaintiff’s claim. Thus, it seems that Plaintiff has failed to allege an ex post

                                   3   facto violation.

                                   4          However, the Court notes that Plaintiff seems to allege an ex post facto violation based on

                                   5   Defendant’s use of her refusal to participate in the IFRP as a reason to deny her request for

                                   6   transfer to an RRC. Defendant also claims that such an argument is “without grounds.” Dkt. 60 at

                                   7   27. Defendant points out that “the Ninth Circuit made clear in Lemione, consequences from non-

                                   8   participation in IFRP do not infringe on any constitutionally-protected liberty interest.” Id. (citing

                                   9   United States v. Lemoine, 546 F.3d 1049 (9th Cir. 2008); Tews Decl. ¶ 34; 28 C.F.R. § 535.11(d)

                                  10   (stating that while an inmate is free to decline to participate in a financial responsibility program,

                                  11   as it is a voluntary program, that refusal “shall” ordinarily result in a number of consequences in

                                  12   terms of housing and work, among other things)).
Northern District of California
 United States District Court




                                  13          The Ex Post Facto Clause is not violated by legislation that “impose[s] new requirements

                                  14   on convicted persons if the statute’s ‘overall design and effect’ indicates a ‘non-punitive intent.’”

                                  15   Rise v. Oregon, 59 F.3d 1556, 1562 (9th Cir. 1995), overruled on other grounds by City of

                                  16   Indianapolis v. Edmond, 531 U.S. 32 (2000) (statute requiring blood samples from sex offenders

                                  17   could be applied to those convicted before its enactment because the purpose of the blood

                                  18   sampling was to create a data bank to assist in the identification, arrest and prosecution of

                                  19   criminals, not to punish the convicted ones). Changes in the conditions of inmates’ confinement

                                  20   and denials of privileges are among those matters which every prisoner can anticipate are

                                  21   contemplated by his original sentence to prison.

                                  22                  It is precisely because reasonable prison regulations, and subsequent
                                                      punishment for infractions thereof, are contemplated as part of the
                                  23                  sentence of every prisoner, that they do not constitute additional
                                                      punishment and are not classified as ex post facto. Moreover, since a
                                  24                  prisoner's original sentence does not embrace a right to one set of
                                                      regulations over another, reasonable amendments, too, fall within the
                                  25                  anticipated sentence of every inmate.
                                  26   Jones v. Murray, 962 F.2d 302, 309-10 (4th Cir. 1992).

                                  27          Here, the IFRP, which is a regulation that encourages inmates voluntarily to make more

                                  28   generous restitution payments than mandated in their respective judgments, does not violate the
                                                                                          17
                                   1   Ex Post Facto Clause because it does not constitute punishment of the inmates. Therefore, the

                                   2   Court finds that Plaintiff’s ex post facto claim fails.

                                   3           Accordingly, Defendant is entitled to summary judgment on this claim.

                                   4                 3. Equal Protection Claim
                                   5           In her second amended complaint, Plaintiff claims that she was “treated differently from

                                   6   other inmates with similar education and employment experience, without [any] prior conviction,

                                   7   but that the different treatment was not rationally related to a legitimate government interest.”

                                   8   Dkt. 48 at 15. Specifically, Plaintiff alleges that she was convicted of securities fraud, id. at 3, and

                                   9   that she lost her professional license, id. at 5, which indicate that she most likely worked in the

                                  10   financial industry and had a post-graduate degree. Plaintiff alleges that the “other similarly

                                  11   situated inmates, and inmates with homes to go to or with financial support[] from their families

                                  12   were given more than 6-month RRC time.” Id. at 6. For example, Plaintiff states an inmate
Northern District of California
 United States District Court




                                  13   named Nicole Song was also a single woman who worked in the financial industry with a post-

                                  14   graduate degree, and Ms. Song received more than a six-month placement in an RRC. Id.

                                  15   Plaintiff further claims that another inmate named Yvonne Rowland, who worked in the financial

                                  16   industry with a post-graduate degree, was placed in RRC for more than six months as well. Id.

                                  17   Finally, Plaintiff claims that another inmate named Amy Schloemann worked in the financial

                                  18   industry with a post-graduate degree and received an RRC placement of more than six month. Id.

                                  19           In its July 10, 2018 Screening Order, the Court determined that Plaintiff was “not alleging

                                  20   a violation of equal protection based on race or another suspect classification,” and instead

                                  21   alleging a “class of one” claim. Dkt. 50 at 7.

                                  22           Where state action, or in this case federal action, does not implicate a fundamental right or

                                  23   a suspect classification, Plaintiff can establish an equal protection “class of one” claim by alleging

                                  24   facts from which it can be inferred that the state or federal actor intentionally treated her

                                  25   differently than other similarly situated persons without a rational basis. Cf. Gerhart v. Lake

                                  26   County Montana, 637 F.3d 1013, 1020 (9th Cir. 2011) (citing Village of Willowbrook v. Olech,

                                  27   528 U.S. 562, 564 (2000) (per curiam)). The intent element does not require that the government

                                  28   actors acted with “subjective ill will” towards the plaintiff, merely that they intended to treat the
                                                                                          18
                                   1   plaintiff differently. Gerhart, 637 F.3d at 1022 (citing Willowbrook, 528 U.S. at 565). Similarly,

                                   2   the rational basis must exist, not for the government’s underlying action, but for treating the

                                   3   plaintiff differently. Id. at 1023 (rational basis for denial of permit not relevant; there must also be

                                   4   rational basis for denying permit to plaintiff but not to other similarly situated property owners).

                                   5          The plaintiff may pursue a “class of one” claim by raising a triable issue of fact as to

                                   6   whether the defendants’ asserted rational basis was merely a pretext for differential treatment.

                                   7   Squaw Valley Development Co. v. Goldberg, 375 F.3d 936, 945-46 (9th Cir. 2004), overruled on

                                   8   other grounds, Action Apt. Ass'n, Inc. v. Santa Monica Rent Control Bd., 509 F.3d 1020, 1025 (9th

                                   9   Cir.2007). Some governmental actions are by their nature discretionary, however, involving a

                                  10   “vast array of subjective, individualized assessments.” Engquist v. Oregon Dep’t of Agric., 553

                                  11   U.S. 591, 603 (2008). In such cases it is not a violation of equal protection when one person is

                                  12   treated differently from other, because doing so is an accepted consequence of the discretion
Northern District of California
 United States District Court




                                  13   granted. Id.

                                  14          Defendant argues that Plaintiff’s equal protection claim fails, stating as follows:

                                  15                  Here, Plaintiff cannot allege a cognizable “class of one” equal
                                                      protection claim because the RRC determination made by the BOP is,
                                  16                  by statute, an individualized assessment of an inmate based on a
                                                      number of subjective criteria. See 18 U.S.C § 3624(c) (requiring
                                  17                  individualized determinations of each inmate)[FN 6]; see 18 U.S.C.
                                                      § 3621(b) (stating the five statutorily-required criteria). Indeed, the
                                  18                  length of Plaintiff’s RRC placement recommendation was based on
                                                      consideration of statutorily-required factors and other factors by the
                                  19                  Plaintiff’s Unit Team, and these factors were placed in the context of
                                                      Plaintiff’s own circumstances, without regard for any other inmate’s
                                  20                  circumstances. See Compl. at Ex. 1 p. 11 (showing the notes from the
                                                      Unit Team’s assessment about Plaintiff); see also Compl. at Ex. 4
                                  21                  (Defendant’s response to Plaintiff’s request for administrative
                                                      remedy, noting the “Unit Team’s individualized determination
                                  22                  regarding [Plaintiff’s] RRC placement]. Likewise, Defendant’s
                                                      review of Plaintiff’s Unit Team’s RRC determination for Plaintiff had
                                  23                  nothing to do with a comparison between her and other inmates. See
                                                      id. at ¶¶ 11-30. Defendant states that because the determination was
                                  24                  individualized, the Unit Team did not, at any time, “line up the
                                                      paperwork for a number of inmates and make each of their RRC
                                  25                  placement decisions in comparison to the others’ RRC placement
                                                      decisions.” Id. at 30. Notably, this Court does not have the power to
                                  26                  review the outcome of an individualized assessment made by the
                                                      BOP. See Ives, 543 Fed. Appx. at 637 (“Insofar as [Petitioner] is
                                  27                  challenging the BOP’s individualized determination concerning his
                                                      placement, the district court properly concluded that it lacked
                                  28                  jurisdiction over the petition”).
                                                                                         19
                                   1                  [FN 6]: 18 U.S.C. § 3624(c) specifically requires that the BOP make
                                                      individualized assessments under § 3621(b), providing:
                                   2
                                                      (6) Issuance of regulations. -- The Director of the Bureau of Prisons
                                   3                  shall issue regulations pursuant to this subsection not later than 90
                                                      days after the date of the enactment of the Second Chance Act of
                                   4                  2007, which shall ensure that placement in a community correctional
                                                      facility by the Bureau of prisons is --
                                   5
                                                      (A) conducted in a manner consistent with section 3621(b) of this
                                   6                  title;
                                                      (B) determined on an individual basis; and
                                   7                  (C) of sufficient duration to provide the greatest likelihood of
                                                      successful reintegration into the community.
                                   8
                                       Dkt. 60 at 28-29 (emphasis in original). Thus, Defendant argues the Court should enter judgment
                                   9
                                       in their favor on Plaintiff’s equal protection claim because the Unit Team’s RRC determinations
                                  10
                                       fall outside of a viable class-of-one claim. See id.
                                  11
                                              The Court agrees with Defendant. Plaintiff’s allegedly disparate treatment (based on the
                                  12
Northern District of California




                                       Unit Team’s RRC determination) was the result of discretionary decision-making, and the Ninth
 United States District Court




                                  13
                                       Circuit has held that the “class of one” theory is not cognizable with regard to discretionary
                                  14
                                       actions. See Towery v. Brewer, 672 F.3d 650, 660 (9th Cir. 2012) (citing Engquist, 553 U.S. at
                                  15
                                       603). In Towery, two inmates with impending execution dates moved for a preliminary injunction
                                  16
                                       against the Arizona Department of Corrections’ use of its current lethal-injection protocol on the
                                  17
                                       ground that, among other things, the plaintiffs are each “a ‘class of one,’ and that the protocol
                                  18
                                       allows the [Arizona Department of Corrections] Director to treat [them] differently from others
                                  19
                                       similarly situated with no rational basis for doing so.” Towery, 672 F.3d at 660-61. The district
                                  20
                                       court denied the preliminary injunction. Id. The Ninth Circuit affirmed as follows:
                                  21
                                                      The class-of-one doctrine does not apply to forms of state action that
                                  22                  “by their nature involve discretionary decisionmaking based on a vast
                                                      array of subjective, individualized assessments.” Engquist v. Oregon
                                  23                  Dep’t of Agric., 553 U.S. 591, 603, 128 S. Ct. 2146, 170 L.Ed.2d 975
                                                      (2008). “In such cases,” the Court noted,
                                  24
                                                              the rule that people should be ‘treated alike, under like
                                  25                          circumstances and conditions’ is not violated when one person
                                                              is treated differently from others, because treating like
                                  26                          individuals differently is an accepted consequence of the
                                                              discretion granted. In such situations, allowing a challenge
                                  27                          based on the arbitrary singling out of a particular person would
                                                              undermine the very discretion that such state officials are
                                  28                          entrusted to exercise.
                                                                                         20
                                   1                  Id.
                                   2                  Here, decisions on matters such as which drug protocol to use, which
                                                      people to select for the execution team, and whether to use a central
                                   3                  femoral IV are, under Arizona’s statutory scheme, relegated to the
                                                      Director, with no State law requirement that there be uniformity. Ariz.
                                   4                  Rev. Stat. § 13–757(A). Absent any pattern of generally exercising
                                                      the discretion in a particular manner while treating one individual
                                   5                  differently and detrimentally, there is no basis for Equal Protection
                                                      scrutiny under the class-of-one theory.
                                   6
                                       Towery, 672 F.3d at 660-61.
                                   7
                                              In the instant matter, the record reflects that Plaintiff’s six-month RRC placement
                                   8
                                       recommendation was based on consideration of statutorily-required factors, and Defendant’s
                                   9
                                       review of Plaintiff’s Unit Team’s RRC determination for Plaintiff had nothing to do with a
                                  10
                                       comparison between her and other inmates. See Dkt. 1, Ex. 4; Tews Decl. ¶¶ 11-30. Accordingly,
                                  11
                                       the Court concludes, pursuant to Engquist and Towery, Plaintiff does not have a cognizable “class
                                  12
Northern District of California




                                       of one” equal protection claim against Defendant under these circumstances. Therefore,
 United States District Court




                                  13
                                       Defendant is entitled to summary judgment on this claim.
                                  14
                                              C.    Qualified Immunity
                                  15
                                              The defense of qualified immunity protects “government officials . . . from liability for
                                  16
                                       civil damages insofar as their conduct does not violate clearly established statutory or
                                  17
                                       constitutional rights of which a reasonable person would have known.” Harlow v. Fitzgerald, 457
                                  18
                                       U.S. 800, 818 (1982). The rule of “qualified immunity protects ‘all but the plainly incompetent or
                                  19
                                       those who knowingly violate the law.’” Saucier v. Katz, 533 U.S. 194, 202 (2001) (quoting
                                  20
                                       Malley v. Briggs, 475 U.S. 335, 341 (1986)). The defendants can have a reasonable, but mistaken,
                                  21
                                       belief about the facts or about what the law requires in any given situation. Id. at 205. A court
                                  22
                                       considering a claim of qualified immunity must determine whether the plaintiff has alleged the
                                  23
                                       deprivation of an actual constitutional right and whether such right was clearly established such
                                  24
                                       that it would be clear to a reasonable officer that his conduct was unlawful in the situation he
                                  25
                                       confronted. See Pearson v. Callahan, 555 U.S. 223, 236 (2009) (overruling the sequence of the
                                  26
                                       two-part test that required determining a deprivation first and then deciding whether such right
                                  27
                                       was clearly established, as required by Saucier). The court may exercise its discretion in deciding
                                  28
                                                                                        21
                                   1   which prong to address first, in light of the particular circumstances of each case. Pearson, 555

                                   2   U.S. at 236.

                                   3          Defendant argues that he is entitled to qualified immunity because Plaintiff cannot

                                   4   establish violation of any constitutional rights. As discussed above, there is no evidence that

                                   5   Defendant violated Plaintiff’s constitutional rights. However, assuming arguendo that there was a

                                   6   constitutional violation, Defendant would be entitled to qualified immunity against liability from

                                   7   civil damages because Plaintiff has not shown that Defendant’s conduct was unlawful from the

                                   8   perspective of a reasonable prison official in Defendant’s situation. Specifically, it would not have

                                   9   been clear to a reasonable prison official placed in Defendant’s position that his review and

                                  10   agreement with Plaintiff’s Unit Team’s RRC determination of a six-month placement for Plaintiff

                                  11   would be considered unlawful. See Saucier, 533 U.S. at 201-02.

                                  12           Accordingly, Defendant is entitled to qualified immunity.
Northern District of California
 United States District Court




                                  13   IV.    CONCLUSION
                                  14          For the foregoing reasons, the Court GRANTS Defendant’s motion for summary

                                  15   judgment.8 Dkt. 60. The Clerk of Court shall terminate all pending motions and close the file.

                                  16          This Order terminates Docket No. 60.

                                  17          IT IS SO ORDERED.

                                  18   Dated: March 28, 2019

                                  19                                                   ______________________________________
                                                                                       YVONNE GONZALEZ ROGERS
                                  20                                                   United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27          8
                                                 The Court’s finding that Defendant is entitled to summary judgment as a matter of law on
                                  28   Plaintiff’s claims obviates the need to address Defendant’s alternative arguments in support of his
                                       motion for summary judgment or his motion for judgment on the pleadings.
                                                                                        22
